Citation Nr: 9910578	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a fracture of a right medial malleolus currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
patellofemoral pain syndrome of the right knee.

5.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the right ulna.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from October 1991 to October 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision which granted 
service connection for residuals of a right medial malleolus 
fracture; patellofemoral pain syndrome of the left knee; 
patellofemoral pain syndrome of the right knee; residuals of 
a right ulna fracture; assigned noncompensable evaluations 
such disabilities; and denied service connection for tinnitus 
and left rotator cuff disability.  

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in June 1997.  In an August 
1997 rating decision, the RO granted service connection for a 
left rotator cuff injury.  Although this issue was certified 
to the Board, as it was granted by the RO, there is no issue 
concerning a left rotator cuff injury currently in contention 
before the Board.   In the August 1997 rating decision, the 
RO also increased the veteran's evaluation for postoperative 
residuals of a right medial malleolus fracture to 10 percent 
disabling; increased the veteran's evaluation for 
patellofemoral pain syndrome of the left knee to 10 percent 
disabling; and continued the noncompensable evaluations for 
patellofemoral pain syndrome of the right knee and residuals 
of a fracture of the right ulna.


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred during service.  38 U.S.C.A. §§ 1110,  
5107 (West 1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of service connection for 
tinnitus.  He has testified that he had tinnitus during 
service, he filed a claim for service connection for tinnitus 
approximately one month after service and the 1996 examiner 
has accepted the veteran's report of tinnitus.  In making a 
claim for service connection, the veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

In the instant case, the Board finds that his claim for 
service connection for tinnitus is well grounded.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998). 

Service medical records do not show that the veteran 
complained or was treated for tinnitus during service.  
However, the veteran's service medical records indicated that 
he was involved in a car accident in November 1994 and was 
knocked unconscious for a minute.  At his September 1995 
separation examination, the veteran indicated that he did not 
know whether he had experienced ear problems.  A diagnosis of 
minimal bilateral auditory threshold shift was noted.  The 
veteran's October 1995 Armed Forces of the United States 
Report of Transfer or Discharge (DD Form 214) reflects that 
the veteran served as a cryptographer in service.  In 
November 1995, approximately one month following his 
discharge from service, the veteran filed a claim for VA 
compensation for service connection for several disabilities, 
to specifically include "tinnitus."  

At his March 1996 VA audiological examination, the veteran 
reported that he was exposed to excessive noises of loud 
audible alarms for four years during service and first 
noticed decreased hearing loss and tinnitus in 1993.  On 
tinnitus evaluation, the examiner noted that the veteran 
described his tinnitus as bilateral, constant, high pitched 
ringing sound that occurs daily and occasionally hinders his 
concentration.  

In the instant case, the veteran testified in his June 1997 
hearing that he experienced a piercing ringing in his ears 
following a car accident during active service in October 
1994.  The veteran also testified that in his position in 
service he was exposed to loud audible alarms which required 
immediate response as they provided highly sensitive 
information.  He also reported that on several occasions, he 
was assigned "mulching" machine duty that shredded paper 
products to powder, and that this machine was so loud it 
penetrated the required ear protection.  The veteran has 
testified that he was subjected to acoustical trauma in 
service, which is consistent with the circumstances of his 
reported duties during service.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses, that is, that he had ringing 
in his ears in service.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran's report that he had ringing in his ears 
during service is competent and determined to be credible.

In light of the all the evidence of record, including the 
March 1996 VA audiological examination, in which the examiner 
reported the veteran's tinnitus complaints as findings, and 
resolving doubt in favor of the veteran, the Board finds that 
the veteran has established that he has tinnitus which 
originated in service.  Thus, the evidence supports a grant 
of service connection for tinnitus. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

At his June 1997 hearing, the veteran testified that his 
scars from his surgery to his knee and ankle often become red 
and sore.  The Board notes that at the July 1997 VA 
examination, the examiner reported the veteran's scars and 
indicated there was no swelling.  Additionally, the 
examination appears quite limited as the examiner reported no 
impairment of the knees and only provided straight limitation 
of motion findings with respect to the veteran's knee, right 
ulna, and right ankle.  There were no findings relating to 
pain reported or experienced on examination by the veteran.  
Lastly, as the knee disabilities, the examiner diagnosed 
"left knee accumulation of gas substance that required 
release per patient's history" and "scar over the right 
knee with proximal traumatic arthritis type of injury."

The VA's duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Therefore, the case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA examination of the right ankle, 
right ulna, and right and left knees as 
well as the scars on such sites.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner.  The examination report should 
note whether the scars are tender and 
painful.  The examination report must 
also comply with DeLuca v. Brown,  8 
Vet. App. 202 (1995).  The report must 
contain active range of motion and 
passive range of motion.  The report 
must document the presence or absence of 
pain, weakness, incoordination, more 
motion than normal less motion than 
normal and excess fatigability.  If a 
finding is normal, the examiner must 
state that fact in the record.  All 
functional impairment must be 
identified.  If there is any limitation 
of motion, the examiner must state if 
there would be pain if the range of 
motion were forced beyond that noted. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

3.  The RO must refrain from the use of 
unauthorized cover letters to the SSOC.  
The RO should issue an SSOC that 
contains the correct cover letter.

4.  The RO should reconsider the use of 
code 5257 since there is no evidence of 
instability or subluxation.  In 
addition, the RO should explain how a 
noncompensable evaluation for the right 
knee could be assigned when the disorder 
is coded as pain and there is limitation 
of motion.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

